Citation Nr: 0002252	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $1,998.70.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active duty for training from August 1963 to 
November 1963.  In addition, the veteran served on active 
duty from November 1963 to June 1969.  This appeal arises 
from a February 1998 decision of the Committee on Waivers and 
Compromises of the Roanoke, Virginia Regional Office (RO), 
which denied the veteran's request for waiver of recovery of 
an overpayment of disability pension benefits in the amount 
of $1,998.70 on the basis that recovery of the debt would not 
be against equity and good conscience. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In December 1994 the RO awarded the veteran, who had been 
in receipt of disability pension benefits together to include 
aid and attendance benefits, and an additional allowance for 
his daughter, [redacted], as a child over the age of 18 who was 
pursuing a course of instruction at an approved educational 
institution.  The award was effective in May 1994.  Part of 
the veteran's pension award was apportioned to his former 
wife on account of dependent children.

3.  The veteran failed to provide certification of school 
attendance forms for his daughter, [redacted], after April 
1996.

4.  The veteran was notified in July 1997 that the RO 
proposed to reduce his disability pension benefits effective 
May 1, 1996, based upon his failure to provide the 
certification of school attendance form.

5.  In a statement received by the RO in September 1997, the 
veteran requested that his daughter, [redacted], be removed 
from his disability pension award.

6.  The veteran was notified in October 1997 that his 
disability pension benefits were reduced effective May 1, 
1996, based upon a change in dependency status.  This action 
created an overpayment of $1,998.70 for the period of May 
1996 through September 1997.  

7.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the veteran.

8.  The veteran was at fault in creating the overpayment of 
disability pension benefits in the amount of $1,443.70 for 
the period of May 1996 through June 1997, which resulted from 
his not providing the required certification of school 
attendance form; however, this fault is mitigated to a great 
extent because the evidence shows that the veteran had no 
contact with his daughter and was unaware that she was not in 
school.  

9.  The veteran was solely at fault in creating the 
overpayment of disability benefits in the amount of $555 for 
the period of July 1997 through September 1997 because, after 
being notified in July 1997 that his benefits were to be 
retroactively reduced, the veteran never told VA to reduce 
the benefits continued to accept the benefits at the prior 
pension rate for July 1997 through September 1997 with the 
knowledge that an overpayment would result.

10.  Recovery of the overpayment of pension benefits would 
create an undue financial hardship and would defeat the 
purpose of the intended benefit.

11.  Failure to recover the overpayment would result in 
unjust enrichment of the veteran at least to a partial 
extent.

12.   It has not been alleged nor shown that reliance on the 
veteran's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith and recovery of an overpayment 
of disability pension benefits in the amount of $1,443.70 for 
the period of May 1996 through June 1997 would be against 
equity and good conscience; recovery of the remaining $555 
overpayment for the period of July 1997 through September 
1997 would not be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record notes that the veteran was in receipt 
of disability pension.  In March 1994, the veteran's ex-wife 
and mother of his children forwarded VA Form 21-674C, Request 
for Approval of School Attendance, claiming dependency based 
on school attendance for the veteran's daughter [redacted].  
The form indicated that [redacted] would graduate in May 1998.  
In December 1994, an amended award action paid dependency 
allowance for [redacted]-as a child over the age of 18 whom 
was pursuing a course of instruction at an approved 
educational institution-from May 13, 1994, to June 1, 1998.

In May 1995, VA Form 21-8960, Certification of School 
Attendance or Termination, was received from the veteran for 
[redacted].  On the form, it was noted that [redacted] would be a 
student until May 1999. 

In April 1996, VA Form 21-8960, Certification of School 
Attendance or Termination, was received from the veteran's 
ex-wife for [redacted].  On the form, it was noted that 
[redacted] would be a student until May 1999. 

An August 1996 Financial Status Report (FSR) completed by the 
veteran indicates monthly income of $986.50 ($661.50 from 
Social Security and $325 in VA benefits).  He also reported 
monthly expenses of $1231.50, including $489 for rent or 
mortgage payment, $200 for food, $170 for utilities and heat, 
$60 for telephone, $70 for insurance, $30 for clothing, 
$92.50 for medical expenses, and $120 for car expenses.  He 
reported his only asset was a 1988 Chevy Celebrity valued at 
$2500; he reported no debts.

By letter dated in July 1997, the RO proposed to reduce the 
veteran's payments because of a change in dependency status.  
The RO noted that the evidence supporting the reduction 
consisted of the veteran's failure to return VA Form 21-8960, 
Certification of School Attendance or Termination, for 
[redacted].  He was advised that the award would be continued 
for 60 days in order afford him time to provide addition 
evidence.  He was also advised that if he continued to accept 
payments at the present rate for the next 60 days he would 
have to repay all or a part of the benefits received.  It was 
specifically stated: 

However, you may minimize this potential 
overpayment in one of two ways.  First, 
if you agree with our proposed action, 
you can send us a written statement 
expressing your agreement and requesting 
immediate adjustment to your payments.  
Or, second, if you do not agree but want 
to avoid the possibility of being 
overpaid during the 60 day period, you 
can still submit a written statement 
requesting an immediate adjustment.  If 
the second option is requested and our 
final review shows this proposed change 
should not be made, your payments will be 
reinstated from the date on which the 
adjustment was made.  


In a statement received by the RO in September 1997, the 
veteran requested that [redacted] be removed from his pension 
award.  He stated, "I do not want her participating in my 
benefits.  She is on her own, I have no control and I don't 
know anything about her affairs."

By letter dated in October 1997, the veteran was notified 
that his pension benefits were reduced effective in May 1996, 
and he was notified later the same month that there was an 
overpayment in the amount of $1,998.70.

In January 1998, the veteran requested a waiver of 
overpayment.  The veteran maintained that, because his 
daughter [redacted] lived with her mother, he had no control 
over her actions.  The veteran also indicated that requiring 
him to pay back the debt would create a financial burden.  In 
support of his request for a waiver, the veteran forwarded a 
FSR.  The report showed a monthly income of $711 from Social 
Security.  (The record also shows that as of April 1997, the 
veteran's monthly pension award was $420).  He also reported 
monthly expenses of $1,146, including $540 for rent or 
mortgage payment, $120 for food, $209 for utilities and heat, 
$49 for telephone, $23 for insurance, $97 for transportation, 
$30 for cable, $50 for personal items, and $28 for monthly 
payments on debts.  He reported assets of $20 in cash and a 
1988 Chevy Celebrity valued at $2500.  He also reported a 
credit card debt of $120.

In a January 1998 decision, the Committee found the veteran 
to be at fault as a result of having failed to provide 
verification of continuing school attendance for [redacted].

In February 1998, the veteran filed a notice of disagreement.  
He stated, in part:

I had no fault in creating this 
overpayment.  My daughter [redacted] says 
that she is going to school and says that 
she has been all along.  She refuses to 
cooperate with me.  I am disabled and 
can't go around chasing her down to get 
her to do the proper thing.

In his April 1998 substantive appeal, the veteran indicated 
that his daughter [redacted] did not live with him and did not 
communicate with him.

Analysis

The veteran seeks a waiver of recovery of an overpayment of 
disability pension benefits.  The veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  All relevant 
facts have been properly developed, and no further assistance 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
disability pension benefits is warranted on the basis of 
equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt for the 
period of May 1996 through June 1997.  The record shows that 
the veteran failed to provide the required certification of 
school attendance form for his daughter [redacted] after April 
1996.  However, it is also noteworthy that the veteran's 
daughter was living with her mother, and not the veteran.  On 
several occasions the veteran indicated that he had no 
contact with his daughter, and was unaware that she was not 
in school.  These circumstances might help to explain why the 
veteran did not provide the required certification of school 
attendance form.  As a consequence, the Board notes that the 
fault of the veteran is mitigated to a large extent by the 
above circumstances.  Therefore, the impact of fault as a 
factor in the equity and good conscience standard is 
minimized.  

Turning now to the overpayment for the period from July 1997 
to September 1997, the Board concludes that the veteran was 
solely at fault in the creation of the debt for that period 
because he could have averted the overpayment for those 
months.  The veteran was notified in July 1997 that his 
benefits were to be retroactively reduced.  He was also 
notified at that time that the benefits would be continued 
for a period of time in order to allow him the opportunity in 
which to submit evidence, but that continued acceptance of 
these payments at the present rate would result in an 
overpayment which the veteran would have to repay.  The 
record shows that the veteran continued to accept payments at 
the previous rate for July 1997 through September 1997.  
Consequently, the Board finds that the veteran was solely at 
fault for the creation of the overpayment for July 1997 
through September 1997 (three months at $185, or $555), 
because the benefits were accepted in full with the knowledge 
that an overpayment would result.  Thus, the veteran was 
clearly at fault in the creation of the overpayment.  
Additionally, it is clear that the veteran's actions caused 
the overpayment without any fault on the part of the VA to 
offset his fault.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in January 1998.  The 
financial status report shows that the veteran's monthly net 
income was $711 from Social Security and he was also 
receiving $420 in monthly pension benefits.  The veteran 
reported total monthly expenses of $1,146, including $540 for 
rent or mortgage payment, $120 for food, $209 for utilities 
and heat, $49 for telephone, $23 for insurance, $97 for 
transportation, $30 for cable, $50 for personal items, and 
$28 for monthly payments on debts.  He reported assets of $20 
in cash and a 1988 Chevy Celebrity valued at $2500.  He also 
reported a credit card debt of $120.  The net monthly 
expenses exceeded the net monthly income by $15.

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the veteran unable to provide for life's 
basic necessities.  The financial status report shows a 
monthly deficit.  Given the veteran's limited income, an 
attempt to repay even a small portion of the overpayment in 
monthly installments would have an adverse impact on his 
ability to provide for life's basic necessities.  In view of 
these facts, financial hardship would result upon recovery of 
the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  As the veteran is in receipt of 
benefits under the pension program, which is a program to 
assist veterans in financial need, an attempt to recover the 
overpayment would defeat its intended purpose.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he was not entitled.  To allow him 
to profit by retaining money erroneously paid as a result of 
his own fault under these circumstances would clearly 
constitute unjust enrichment.  However, this factor is also 
mitigated to some extent by the fact that at least part of 
the overpayment was actually paid out to the veteran's former 
wife as part of an apportionment award on behalf of dependent 
children to include [redacted].  Thus, while the overpayment is 
clearly chargeable to the veteran, he did not actually 
receive all of the money in question. 

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation. The veteran has not contended, nor does the 
evidence show, that the veteran had relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
benefits.

In sum, it appears that the preponderance of the evidence 
supports the veteran's claim for waiver of recovery of an 
overpayment of $1,443.70 for May 1996 through June 1997, but 
that the preponderance of the evidence favors a denial for 
waiver of recovery of the remaining $555 overpayment for the 
period of July 1997 through September 1997.  The Board 
concludes that the veteran was at fault in the creation of 
the debt for the period of May 1996 through June 1997 but 
that his fault is mitigated to a large extent by the fact 
that the veteran was not in contact with his daughter and was 
not aware that she was not in school.  Moreover, the recovery 
of this debt would result in severe financial hardship to the 
veteran.  However, for the period from July 1997 through 
September 1997, the veteran was solely at fault for the 
creation of the overpayment, as he was notified that 
continued acceptance of the benefits at the full rate would 
result in an overpayment, yet he opted to continue to have 
the benefits paid.  Some of the other elements to be 
considered in determining whether recovery of the overpayment 
would be against equity and good conscience do not support 
the veteran's claim for waiver.  While the list of elements 
is not all inclusive, a review of the record does not reflect 
any other basis upon which a claim for waiver could be 
granted for $555 of the total overpayment of $1,998.70.  In 
arriving at this conclusion to award a partial waiver, the 
benefit of the doubt has been given to the veteran.


ORDER

Waiver of recovery of an overpayment of disability pension 
benefits in the amount of $1,443.70 for the period of May 
1996 through June 1997 is granted; waiver of recovery of the 
remaining $555 overpayment for the period of July 1997 
through September 1997 is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

